Citation Nr: 0602983	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special home adaptation grant.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran had more than 22 years of active service 
including verified service from January 1954 to July 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims to be granted, what evidence he 
should obtain and what evidence the RO will obtain, as well 
as ask the veteran to identify all available evidence.  It 
does not appear that the veteran was ever provided with a 
VCAA notice letter that complies with the requirements of 
Quartuccio.  The veteran should be specifically informed of 
what he must show to support a claim of entitlement to 
special home adaptation, or specially adapted housing.

The veteran was scheduled for a VA examination in conjunction 
with his claim for aid and attendance of another person.  
That issue is not currently before the Board, but the 
veteran's representative has argued that the report of that 
examination could be relevant to the veteran's claim and the 
Board agrees.  The RO must obtain a copy of the recent A&A 
examination scheduled in August 2005 (or later).  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).  Moreover, it 
appears that there has been a change in the veteran's 
adjudicated service connected disabilities since the RO last 
considered the issues on appeal.  These changes should be 
considered by the RO in addressing the claims in issue.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.  
The RO should specifically inform him of 
the criteria for the grant of special 
home adaptation or specially adapted 
housing.

2.  The RO should obtain a copy of the 
veteran's VA examination conducted in 
August 2005 (or later).  If no such 
examination report is available, the RO 
should specifically note that in the 
file.

3.  Following the above, the RO should 
then readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


